                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:19-cv-213-RJC-DCK

     DAVID McKENZIE,                         )
                                             )
                  Plaintiff,                 )
                                             )
       v.                                    )         ORDER
                                             )
     CDA, INC.,                              )
                                             )
                  Defendant.                 )
                                             )

            THIS MATTER comes before the Court on Plaintiff’s Motion for Class

 Certification, (Doc. No. 8).

I.       BACKGROUND

            From May 2011 until April 2019, Plaintiff David McKenzie (“McKenzie”) was

 employed as a salesperson by Defendant CDA, Inc. (“CDA”), (Doc. No. 1 ¶ 1, 7; Doc.

 No. 8-1 at 3), a company that manufactures and supplies disc media, flash media, and

 microphone solutions. (Doc. No. 1 at ¶ 6; Doc. No. 8-1 at 3). McKenzie was stationed

 in Minnesota but repeatedly visited CDA’s headquarters in Charlotte, North

 Carolina, where he had supervisors. (Doc. No. 8-1 at 3). Prior to April 2019 CDA had

 at least 148 employees in its Charlotte offices. (Id.).

            The Complaint alleges that in April 2019 CDA terminated the employment of

 McKenzie and the majority of its other employees, reporting to the North Carolina

 Department of Commerce (“NCDC”) that it was permanently closing three locations:

 its South Tryon Street office with 70 employees, its Brookford Street office with 69

 employees, and its Nations Ford Road office with nine employees. (Doc. No. 8-3 at 3).

                                             1

         Case 3:19-cv-00213-RJC-DCK Document 9 Filed 03/31/21 Page 1 of 16
CDA also reported to NCDC that the permanent closures would become effective on

June 8, 2019. (Id.). However, McKenzie contends that this statement was inaccurate,

and that most employees had already been terminated on or around April 9, 2019,

with the residual packaging workforce terminated on or around April 30, 2019. (Doc.

8-1 at 1–2). McKenzie contends that CDA terminated over 100 employees in April

2019, representing over half of CDA’s workforce, and maintained only a couple of

managers and a skeleton crew to handle the residual work. (Id. at 2).

         Plaintiff filed suit in this district on May 3, 2019, alleging violations of the

United States Worker Adjustment and Retaining Notification (“WARN”) Act, 29

U.S.C. § 2101, et seq. (Count I), and looking to recover unpaid commissions under the

Minnesota Payment of Wages Act (“PWA”) (Count II). (Doc. No. 1). Plaintiff claims

that CDA is “liable under the WARN Act for the failure to provide Plaintiff and other

similarly situated former employees at least 60 days advance notice of their

employment losses, as required by the WARN Act.” (Doc. No. 1 at 1). On October 4,

2019, Plaintiff filed a Motion to Certify Class as to Count I of his Complaint. (Doc.

No. 8). Defendant has not filed a response to either the Complaint or the Motion, nor

have they filed any other motions in this case.

   II.      LEGAL STANDARD

         “A district court has broad discretion in deciding whether to certify a class.”

Thorn v. Jefferson-Pilot Life Ins. Co., 445 F.3d 311, 317 (4th Cir. 2006) (quoting

Lienhart v. Dryvit Sys., Inc., 255 F.3d 138, 146 (4th Cir. 2001)). In the execution of

this discretion, a court must accept the substantive allegations of the complaint as

true and “interpret Rule 23 in such a manner as to promote justice and judicial


                                             2

         Case 3:19-cv-00213-RJC-DCK Document 9 Filed 03/31/21 Page 2 of 16
efficiency.” Farrar & Farrar Dairy, Inc., 254 F.R.D. at 72; Di Biase v. SPX Corp., No.

314CV00656RJCDSC, 2017 WL 4366994, at *2 (W.D.N.C. Oct. 2, 2017). Nonetheless,

the burden of establishing certification remains with the party seeking class

certification. Thorn v. Jefferson-Pilot Life Ind. Co., 445 F.3d 311, 314 (4th Cir. 2006).

A class “may only be certified if the trial court is satisfied, after a rigorous analysis,

that the prerequisites of Rule 23(a) have been satisfied.” Gen Tel. Co. of Sw. v. Falcon,

457 U.S. 147, 161 (1982). Then, if a plaintiff meets all of the requirements of Fed. R.

Civ. P (23)(a), the plaintiff must show that the putative class also fits into one of the

three categories enumerated in Rule 23(b). Fed. R. Civ. P. 23(b).

III.   DISCUSSION

       The class action is “an exception to the usual rule that litigation is conducted

by and on behalf of the individual named parties only.” Comcast Corp. v. Behrend,

569 U.S. 27, 33 (2013) (citing Califano v. Yamasaski, 442 U.S. 682, 700–701 (1979)).

To fall within the exception, a party seeking to maintain a class action “must

affirmatively demonstrate his compliance” with Rule 23 of the Federal Rules of Civil

Procedure. Id. This rule requires a two-part test for certifying a class.

       First, the plaintiff must establish the four requirements under Rule 23(a):

          (1) The class is so numerous that joinder of all members is
              impracticable;
          (2) There are questions of law or fact common to the class;
          (3) The claims or defenses of the representative parties are typical of
              the claims or defenses of the class; and
          (4) The representative parties will fairly and adequately protect the
              interests of the class.

Fed. R. Civ. P. 23(a); see also Gunnells v. Healthplan Servs., 348 F.3d 417, 423 (4th

Cir. 2003). “These basic prerequisites are commonly referred to as numerosity,


                                            3

       Case 3:19-cv-00213-RJC-DCK Document 9 Filed 03/31/21 Page 3 of 16
commonality, typicality, and adequacy, respectively.” Farrar & Farrar Dairy, Inc.,

254 F.R.D. 68, 71 (E.D.N.C. 2008). Rule 23 “does not set forth a mere pleading

standard.”     Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).           Rather,

plaintiffs must prove affirmatively that there are in fact sufficiently numerous

parties, common questions of law or fact, etc. Id.

         Second, if a plaintiff meets all of the requirements of Fed. R. Civ. P (23)(a), the

plaintiff must show that the putative class also fits into one of the three categories

enumerated in Rule 23(b). Fed. R. Civ. P. 23(b). A determination under Rule 23(b)

is unnecessary unless each of the prerequisites is met under Rule 23(a).                See

Broussard v. Meineke Discount Muffler Shops, Inc., 155 F.3d 331, 337 n.3 (4th Cir.

1998).

         After consideration of the Plaintiff’s arguments and a review of the record, the

Court finds that Plaintiff meets all of the required elements for class certification

under Rule 23. The Court will discuss each such requirement in turn.

   A. Rule 23(a)(1) Numerosity

         To fulfill the numerosity prerequisite, a class must be so large that “joinder of

all members is impracticable.” Fed. R. Civ. P. 23(a)(1). This prerequisite “requires

examination of the specific facts of each case and imposes no absolute limitations.”

Gen. Tel. Co. of NW. Inc. v. Equal Emp’t Opportunity Comm’n., 446 U.S. 318, 330

(1980). Under Rule 23, the order certifying the class must “define the class and class

actions, issues, or defenses.” Fed. R. Civ. P. 23(c)(1)(B). Only after a court “can

readily identify the class members in reference to objective criteria” may it then

certify class. EQT Prod. Co. v. Adair, 764 F.3d 347, 358 (4th Cir. 2014). Importantly,


                                              4

     Case 3:19-cv-00213-RJC-DCK Document 9 Filed 03/31/21 Page 4 of 16
at the time of certification, Plaintiffs need not be able to identify every class member.

Id. at 358.

       Here, McKenzie seeks to include all former employees who were allegedly cut

from Defendant CDA’s payroll in or around April 2019 without adequate notice, and

posits that “even if Defendant remains uncooperative, class members can easily

identify themselves with simple objective proof, such as tax forms or payroll

statements showing they worked for Defendant.” (Doc. No. 8-1 at 11). This proposed

group, while not specifically enumerated, can readily identify itself as class members

with such proof. Furthermore, while no strict numerosity threshold exists, where

“there are at least 100 putative class members . . . the numerosity element is

satisfied.” Berber v. Hutchison Tree Serv., No. 5:15-CV-143-D, 2018 WL 3869980, at

*7 (E.D.N.C. Aug. 14, 2018), appeal dismissed sub nom. Berber v. Hutchinson Tree

Serv., No. 18-2061, 2018 WL 7575706 (4th Cir. Oct. 5, 2018); see also Velasquez-

Monterrosa v. Mi Casita Restaurants, No. 5:14-CV-448-BO, 2016 WL 1703351, at *5

(E.D.N.C. Apr. 27, 2016) (“Here, plaintiff predicts at least one hundred class

members. This number satisfies the numerosity requirement.”); cf. Brady v. Thurston

Motor Lines, 726 F.2d 136, 145 (4th Cir. 1984) (“a class as large as 74 persons is well

within the range appropriate for class certification”). The class in this case contains

over 100 of Defendant’s former employees. (Doc. No. 8-1 at 4).         Accordingly, the

Court finds Plaintiff has met the numerosity requirement.

   B. Rule 23(a)(2) Commonality

       “Class certification is only proper when a determinative critical issue

overshadows all other issues.” Stott v. Haworth, 916 F.2d 134, 145 (4th Cir. 1990).


                                           5

      Case 3:19-cv-00213-RJC-DCK Document 9 Filed 03/31/21 Page 5 of 16
As such, Rule 23 requires commonality, where questions of law or fact are common

between class members. Fed. R. Civ. P. 23(a)(2). This commonality prerequisite

requires a plaintiff to show that the class members share both a common contention

and a common injury. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348–349 (2011).

A class’ common contention “must be of such a nature that it is capable of class wide

resolution – which means that determination of its truth or falsity will resolve an

issue that is central to the validity of each one of the claims in one stroke.” Id. at 350.

       Despite requiring one common question, the prerequisite does not require that

all questions of law or fact be common to all putative class members. Roger v.

Electronic Data Sys. Corp., 160 F.R.D. 532, 537 (E.D. N.C. 1995).               However,

commonality does require common contentions to have common answers. “What

matters to class certification… is not the raising of common questions—even in

droves—but rather, the capacity of a class wide proceeding to generate common

answers apt to drive the resolution of the litigation.” Walmart, 564 U.S. at 350

(quoting Nagareda, Class Certification in the Age of Aggregate Proof, 84 N.Y.U. L.

Rev. 97, 131–132 (2009)) (emphasis in original). Nevertheless, a court will not deny

class certification “solely because there are some factual variations among the

members’ grievances.” Haywood v. Barnes, 109 F.R.D. 568, 577 (E.D.N.C. 1986).

       Sometimes, the process of evaluating common issues requires an individual-

based analysis of each member. Courts must inquire into such cases as they “will

unduly burden the Court and the parties and will disserve the economy rationale that

renders the class action device useful.” Mick v. Ravenswood Aluminum Corp., 178

F.R.D. 90, 93 (S.D. W. Va. 1998). When determining the weight of the individual


                                            6

      Case 3:19-cv-00213-RJC-DCK Document 9 Filed 03/31/21 Page 6 of 16
issues, the court may need to examine the merits of the cause of action. Wiseman v.

First Citizens Bank &Trust Co., 212 F.R.D. 482 (W.D.N.C. 2003). A court may inquire

into the merits to determine if the cause of action requires too much individual

attention for a proper class action. Johnson v. HBO Film Mgmt., Inc., 265 F3d 178,

186 (3d Cir. 2001).

      Here, Plaintiffs filed a claim for class relief under the WARN Act. (Doc. No. 1).

In order to prevail under the WARN Act, each putative class member would each

need to establish 1) that Defendant was subject to the WARN Act, 2) that the class

member was employed by Defendant, 3) that Defendant terminated the class member

without proper notice, and 4) that Defendant failed to pay the class members the

required 60 days of wages and benefits. Droste v. Vert Capital Corp., No. 3:14-CV-

467, 2015 WL 1526432, at *5 (E.D. Va. Apr. 2, 2015). Plaintiff posits that in proving

these points, all putative class members here would need to rely on the same set of

facts: “(1) whether Defendant was subject to the WARN Act; (2) how many persons

Defendant employed during the class period; (3) whether Defendant laid off its

employees during the class period; and (4) whether Defendant gave laid-off employees

adequate notice under the WARN Act.” (Doc. No. 8-1 at 7–8).

      Plaintiff has presented evidence (and Defendant has not presented

countervailing evidence) that the class members are all employees of the same

employer who were terminated within the same short period of time without

adequate notice.      (Docs. No. 8-2–8-7).   Plaintiff also has claimed, but has not

presented evidence, that the class members have not received “wages, salary,

commissions, bonuses, accrued holiday pay, and accrued vacation for 60 working days


                                             7

     Case 3:19-cv-00213-RJC-DCK Document 9 Filed 03/31/21 Page 7 of 16
following their respective terminations, and [that Defendants] failed to make the

pension and 401(k) contributions, provide other employee benefits under ERISA, and

pay their medical expenses for 60 calendar days from and after the dates of their

respective terminations.” (Doc. No. 1 ¶ 24).

       The putative class members would rely on the same answers to whether the

Defendant was subject to the WARN Act, because the Defendant’s identity does not

change. The class would also rely on the same answers to the remaining elements of

a WARN Act claim: the members of the class would only be members if they were

previously employed by this same Defendant and claimed they were terminated

without timely notice. “[W]hether this notice was timely and sufficient under the

WARN Act, or whether notice was in effect given at all, are questions of law and fact

common to the class . . . .” Hutson v. CAH Acquisition Co. 10, LLC, No. 1:15CV742,

2016 WL 4289473, at *4 (M.D.N.C. Aug. 15, 2016). Therefore, for the purposes of

Plaintiff’s WARN Act claim, “the commonality requirement is met.” 1 Id.

    C. Rule 23(a)(3) Typicality

       In order to meet the typicality prerequisite, “a class representative must be

part of the class and possess the same interest and suffer the same injury as the class


1
 Plaintiff notes that he resides in Minnesota and argues that this fact creates “no
material difference” between him and other potential class members due to their
work at the same location, stating that “Plaintiff will render comparable benefits to
all class members.” (Doc. No. 8-1). This Court notes that Plaintiff also has brought
a claim based on Minnesota state law, seeking damages under the Minnesota
Payment of Wages Act (“PWA”). (Doc. No. 1 at 6–7). However, Plaintiff brings that
claim only individually, rather than on behalf of the class. (Id.). This Court agrees
that Plaintiff’s residence in Minnesota does not create a material difference between
him and the other potential class members due to their common work location,
while Plaintiff’s separate additional claim does not create a foreseeable conflict with
the interests of the class as to the WARN Act claim.
                                           8

      Case 3:19-cv-00213-RJC-DCK Document 9 Filed 03/31/21 Page 8 of 16
members.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 156 (1982). Representative

claims must be “typical of, but not identical to, the claims of the class members.”

Mick, 178 F.R.D. at 92. “The key typicality inquiry is whether a class representative

would be required to devote considerable time to rebut Defendant’s claims.” Feder v.

Electronic Data Systems Corp., 429 F.3d 125, 138 (5th Cir. 2005).                   “The

representative party’s interest in prosecuting his own case must simultaneously tend

to advance the interests of the absent class members.” Deiter v. Microsoft Corp., 436

F.3d 461 (4th Cir. 2006).     As stated by the Supreme Court, “commonality and

typicality requirements of Rule 23(a) tend to merge,” and “both serve as guideposts

for determining whether under the particular circumstances maintenance of a class

action is economical and whether the named plaintiff’s claim and the class claims are

so interrelated that the interests of the class members will be fairly and adequately

protected in their absence.” Walmart, 564 U.S. at 349 n.5.

      Here, Plaintiff has presented evidence that he would represent the interests of

the absent class members with regards to the WARN Act claim. Regardless of his

placement in Minnesota, Plaintiff argued that he was a salesperson who reported to

the same employment site as the other terminated employees. He and the other

members of the putative class were terminated by the same employer around the

same time, and allegedly all without proper notice. Plaintiff fulfills the typicality

requirement under Rule 23(a) for his WARN Act claim.

   D. Rule 23(a)(4) Adequacy of Representation

      The last prerequisite of Rule 23(a) requires that the “representative parties

will fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4).


                                           9

      Case 3:19-cv-00213-RJC-DCK Document 9 Filed 03/31/21 Page 9 of 16
This requirement is met when: (1) the named plaintiff has interests in common with,

and not antagonistic to, the Class’ interests; and (2) the plaintiff’s attorney is

qualified, experienced and generally able to conduct the litigation.” In re Se. Hotel

Props. Ltd. P’ship Inv’r Litig., 151 F.R.D. 597, 606-07 (W.D.N.C. 1993) (citations

omitted).

      Plaintiff must show that he has common interests with the Class’ interests. As

to the Plaintiff’s WARN Act claim, Plaintiff has shown that he and the prospective

class members desire to prove predominantly the same facts against the Defendant

without presenting any conflicts of interest against one another. While the proposed

representative has an additional state law claim outside of the class action, there is

no indication that the proposed class representative has any conflict with any other

Class Member, and therefore the Court further finds that the proposed class

representative would fairly and adequately protect the interests of their respective

class as to the WARN Act claim. Plaintiff has shown that he and the potential class

members share common interests and are not antagonistic to one another with regard

to the WARN Act claim.

      Federal Rule of Civil Procedure 23 also requires that if courts certify a class,

they must also appoint class counsel. Fed. R. Civ. P. 23(g). In so doing, a court must

consider:

             (i)     the work counsel has done in identifying or investigating
                     potential claims in the action;
             (ii)    counsel's experience in handling class actions, other complex
                     litigation, and the types of claims asserted in the action;
             (iii)   counsel's knowledge of the applicable law; and
             (iv)    the resources that counsel will commit to representing the class.



                                          10

     Case 3:19-cv-00213-RJC-DCK Document 9 Filed 03/31/21 Page 10 of 16
Fed. R. Civ. P. 23(g)(1)(A). The Court also “may consider any other matter pertinent

to counsel's ability to fairly and adequately represent the interests of the class.” Fed.

R. Civ. P. 23(g)(1)(B). When an applicant seeks appointment as class counsel, the

court may appoint that counsel only if the applicant meets the requirements listed

above. Fed. R. Civ. P. 23(g)(2).

       This district has previously considered Plaintiff’s counsel, Baillon Thome

Jozwiak & Wanta LLP, in a class certification case, and found “the attorneys that

Plaintiff has retained are knowledgeable and experienced in employment litigation

as well as prosecuting class action matters,” and possess “the necessary skill,

experience, and qualifications to satisfy adequacy of counsel.” Rehberg v. Flowers

Baking Co. of Jamestown, LLC, No. 3:12-CV-00596-MOC, 2015 WL 1346125, at *11

(W.D.N.C. Mar. 24, 2015). The Court has reviewed their records and case history,

(Doc. No. 8-5), and agrees with the finding in Rehberg that Plaintiff’s counsel is

experienced in handling complex class action litigation, are knowledgeable about the

applicable law, and possess the requisite resources and qualifications to represent

the best interests of the class.

   E. Rule 23(b)

       If Plaintiff has met the pre-requisite requirements of Rule 23(a), then he must

also show that the proposed class is justified under one of the three criteria in Rule

23(b). Plaintiff here proposes to certify under Rule 23(b)(3). (Doc. No. 8-1 at 9).

“[C]ertification under Rule 23(b)(3) is appropriate when all of the prerequisites of

Rule 23(a) are satisfied and two other requirements are met. . . . Specifically, (1)

common questions of law or fact must predominate over any questions affecting only


                                           11

     Case 3:19-cv-00213-RJC-DCK Document 9 Filed 03/31/21 Page 11 of 16
individual class members; and (2) proceeding as a class must be superior to other

available methods of litigation.” EQT Prod. Co. v. Adair, 764 F.3d 347, 357 (4th Cir.

2014).     “These two requirements are commonly known as predominance and

superiority.”   Hutson v. CAH Acquisition Co. 10, LLC, 2016 WL 4289473 at *5

(M.D.N.C. Aug. 15, 2016).

         First, the “predominance inquiry ‘tests whether proposed classes are

sufficiently cohesive to warrant adjudication by representation.’        Id. (quoting

Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 623 (1997)). It “focuses not only on the

existence of common questions, but also on how those questions relate to the

controversy at the heart of the litigation.” EQT Prod. Co. v. Adair, 764 F.3d 347, 366

(4th Cir. 2014).      Under this inquiry the court must ask “whether the common,

aggregation-enabling, issues in the case are more prevalent or important than the

non-common, aggregation-defeating, individual issues.”        Tyson Foods, Inc. v.

Bouaphakeo, 136 S. Ct. 1036, 1045, 194 L. Ed. 2d 124 (2016) (quoting 2 W.

Rubenstein, Newberg on Class Actions § 4:49, pp. 195–196 (5th ed. 2012). Whenever

“one or more of the central issues in the action are common to the class and can be

said to predominate, the action may be considered proper under Rule 23(b)(3) even

though other important matters will have to be tried separately . . . .” Id. (internal

citations omitted).

         Here, common issues connect the putative class under the WARN Act claim.

These issues are relatively straightforward and include whether the WARN Act

applies to the Defendant, whether a “mass layoff” took place under the WARN Act,

whether the putative class members were terminated by Defendant and, if so,


                                         12

     Case 3:19-cv-00213-RJC-DCK Document 9 Filed 03/31/21 Page 12 of 16
whether Defendant provided them 60 days notice before termination, among similar

such issues. (Doc. No. 1 at 5–6; 29 U.S.C. § 2101, et seq.). “These questions are

common to all employees.” Elkins v. Mail Transp. Servs., LLC, No. 1:16CV1118, 2017

WL 2985061, at *2 (M.D.N.C. May 26, 2017) (granting class certification in a WARN

Act case); Hutson v. CAH Acquisition Co. 10, LLC, No. 1:15CV742, 2016 WL 4289473,

at *6 (M.D.N.C. Aug. 15, 2016) (granting class certification in a WARN Act case).

Common issues of law and fact appear to predominate over any questions affecting

only individual class members under the WARN Act claim, and Defendant has offered

no argument to the contrary. Plaintiff’s motion passes the preponderance prong

under Rule 23(b)(3).

      Second, Plaintiff must be able to demonstrate that proceeding as a class “is

superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3). When weighing this question, courts should

consider:

             (A) the class members' interests in individually controlling the
             prosecution or defense of separate actions; (B) the extent and nature of
             any litigation concerning the controversy already begun by or against
             class members; (C) the desirability or undesirability of concentrating the
             litigation of the claims in the particular forum; and (D) the likely
             difficulties in managing a class action.

(Id.). In so doing, the “court must compare the possible alternatives to determine

whether Rule 23 is sufficiently effective to justify the expenditure of the judicial time

and energy that is necessary to adjudicate a class action and to assume the risk of

prejudice to the rights of those who are not directly before the court.” Stillmock v.

Weis Markets, Inc., 385 F. App'x 267, 274 (4th Cir. 2010) (quoting 7AA Charles Alan




                                           13

     Case 3:19-cv-00213-RJC-DCK Document 9 Filed 03/31/21 Page 13 of 16
Wright, Arthur R. Miller, & Mary Kay Kane, Federal Practice and Procedure § 1779

(3d ed.2005)).

      Here, first, the putative class members’ injuries are similar enough that their

interests in individually controlling their own individual actions is relatively weak.

See Fed. R. Civ. P. 23(b)(3)(A). Second, the Court is not aware of any other litigation

concerning this controversy by or against class members, a federal case search failed

to uncover any such ongoing cases, “and Defendants have had an opportunity to state

otherwise in their response brief” but did not reply to the motion. Elkins v. Mail

Transp. Servs., LLC, No. 1:16CV1118, 2017 WL 2985061, at *2 (M.D.N.C. May 26,

2017). Third, as to the forum, Defendant is a North Carolina corporation with its

headquarters and principal place of business in Charlotte, North Carolina, and

whether some number of the employees lived outside the state, at least the vast

majority were employed within North Carolina. (Doc. No. 1 at 2; Doc. No. 8 Exs. A,

B). Fourth, this Court does not foresee a significant level of difficulty in managing

this class action claim given that the issues of fact and law appear to be relatively

straightforward as to the WARN Act claim, and “if liability is established, the

calculation of total back pay and benefits owed to each member of the class is a fairly

simple matter that will require little individualized effort.”       Hutson v. CAH

Acquisition Co. 10, LLC, No. 1:15CV742, 2016 WL 4289473, at *6 (M.D.N.C. Aug. 15,

2016). Based on these factors, a class action is superior to other available methods of

adjudicating the WARN Act claim that the putative class presents.




                                          14

     Case 3:19-cv-00213-RJC-DCK Document 9 Filed 03/31/21 Page 14 of 16
   F. Summary of Rule 23 Findings

         Based on the analysis above, Plaintiff has met his burden in showing cause to

certify a class with regard to his WARN Act claim, and Defendant has provided no

evidence or arguments in opposition to Plaintiff’s position. Plaintiff has established

that for the purposes of the WARN Act claim, the class matches the numerosity,

commonality, typicality, and adequacy requirements under Rule 23(a), as well as the

predominance and superiority requirements under Rule 23(b)(3). Hutson, 2016 WL

4289473 at *6. This Court will therefore certify the class as to the WARN Act claim.

   IV.      CONCLUSION

         The Court finds that Plaintiffs have met the Rule 23 requirements to certify a

class as to his WARN Act claim. Plaintiff has also established that he is an adequate

representative of the WARN Act class, and that his counsel possesses the necessary

skill and expertise to represent same as class counsel. The Court will grant Plaintiff’s

Motion for Class Certification, and appoint Plaintiff and Plaintiff’s counsel as class

representative and class counsel, respectively.

         IT IS, THEREFORE, ORDERED that:

         1. Plaintiff’s Motion for Class Certification, (Doc. No. 72) is GRANTED;

         2. The CLASS for Plaintiff’s WARN Act claim is defined as:

               a. all individuals who are or were employed by Defendant and whose

                  employment was terminated by Defendant on or about April 10,

                  2019, or within 30 days of that date, without 60 days advance written

                  notice.




                                           15

     Case 3:19-cv-00213-RJC-DCK Document 9 Filed 03/31/21 Page 15 of 16
                         3. Plaintiff David McKenzie is designated as class representative for this

                            claim;

                         4. Baillon Thome Jozwiak & Wanta LLP is authorized to serve as class counsel

                            to represent the class;

                         5. Within fourteen (14) days of the entry of this Order, counsel for both parties

                            are directed to submit a joint filing to the Court describing the desired

                            language of the notice to be delivered to the class members, highlighting

                            any disagreements on language requiring attention by the Court; and

                         6. Within twenty (20) days of this Order, the parties or their counsel shall

                            confer and conduct an Initial Attorney’s Conference. See Fed. R. Civ. P.

                            16(b). Pursuant to Local Rule 16.1(B), within seven (7) days of the parties'

                            conference, the parties shall complete and file a revised Certification of

                            Initial Attorney's Conference, which shall include a proposed discovery

                            plan. The parties are encouraged to work together to come up with an

                            agreed upon discovery plan.

                         SO ORDERED.



Signed: March 31, 2021




                                                             16

                     Case 3:19-cv-00213-RJC-DCK Document 9 Filed 03/31/21 Page 16 of 16
